PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Rui Ma, et al.
Application No. 17/702,650
Filing Date: March 23, 2022
For: AN ELECTRIC HOVERCRAFT FOR SPORTS COMPETITIONS
:
:        
:          
:      DECISION ON PETITION
:
:



This is a decision on the renewed petition under 37 CFR 1.78(c), filed July 27, 2022 and 
August 4, 2022, which is properly treated as a petition under 37 CFR 1.55(c), to restore the right of priority to prior foreign Application No. CN 202120322383.X filed February 4, 2021.

The petition is dismissed.

Applicant should note that if above-identified subsequent application has a filing date which is after the expiration of the twelve-month period (six-months period in the case of a design application) set forth in 37 CFR 1.55(b)(1), but within two months from the expiration of the period set forth in 37 CFR 1.55(b)(1), the right of priority in this subsequent application may be restored upon petition under 37 CFR 1.55(c), if the delay in filing the subsequent application within this period was unintentional. Therefore, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (ADS) (37 CFR 1.76(b)), unless previously submitted;

	(2)	the petition fee as set forth in 37 CFR 1.17(m); and

(3)	a statement that the delay in filing the subsequent application within the period set forth in in paragraph (b)(1) of this section was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 


The petition lacks item (3) above. In this regard, applicant did not provide the required statement of unintentional delay as required by 37 CFR 1.55(c)(3) with this petition.
 
If the applicant wishes to restore the right of priority to prior foreign Application 
No. CN 202120322383.X filed February 4, 2021, applicant must submit a renewed petition under 37 CFR 1.55(c) accompanied by the required statement of unintentional delay in compliance with 37 CFR 1.55(c)(3).1 No new petition fee is required with the renewed petition under 37 CFR 1.55(c). 

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3226. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions




    
        
            
        
            
    

    
        1 No petition form exists on the USPTO website.